OPINION
Per CURIAM:
This proceeding is an appeal on questions of law by the defendants below, Burdsall, Supt., etc., Carroll, Dir. of Commerce, and Brown, Secy, of State, from the judgment of the Court of Common Pleas of Cuyahoga County, rendered on July 17, 1958.
That judgment, by its terms, determined that the order of defendant-superintendent Burdsall, of August 16, 1957, refusing to certify the Articles of Incorporation of plaintiff (appellee) to the Secretary of *328State of Ohio, was arbitrary, capricious and unlawful, because not supported by reliable, probative and substantial evidence.
A motion to dismiss the appeal has been filed by appellee, Metropolitan Savings Association, for the following reasons:
(1) Sec. 119.12 R. C., authorizes an appeal by an administrative agency only on questions of law relating to the constitutionality, construction or interpretation of statutes and rules and regulations of the agency.
(2) No question of constitutionality, construction or interpretation of statutes, rules or regulations of the agency was involved in the hearing of this case, or in the opinion of, or in the journal entry signed by, the trial judge.
Upon authority of Katz, et al., v. Department of Liquor Control, 166 Oh St 229, the motion to dismiss the appeal will be sustained, because the appeal presents no question of constitutionality, construction or interpretation of statutes, rules and regulations of the agency.
Accordingly, the appeal does not fall within the authorization contained in §119.12 R. C.
Appeal dismissed.
HUNSICKER, PJ, STEVENS and MCLAUGHLIN, JJ, concur.